ICJ_129_CertainCriminalProceedings_COD_FRA_2003-06-17_ORD_01_NA_02_EN.txt. 116

DISSENTING OPINION OF JUDGE DE CARA
[Translation]

Distinctiveness of case — Rights to be preserved — Division of jurisdiction —
Immunity from jurisdiction — Inviolability — Dignity of Head of State — Risk
of prejudice — Irreparability — Urgency — Risk of aggravation of dispute —
Statements by a party at hearings — Good faith — Ob'igation to inform judi-
cial authority.

The case before the Court concerns an African State. That gives it a
distinctive dimension. Not only does it concern a country marked by con-
stant upheavals and repeated crises since it gained independence in 1960,
it also pits that country against the former colonial power. It involves, in
particular, the Head of State and in Africa the Head of State embodies
the nation itself.

A “country without unity”, the Republic of the Congo exhibits a geo-
graphical diversity matched by the heterogeneity of its people, brought
together, at a certain point in time, by the railway and by colonial inte-
gration into French Equatorial Africa, centred on Brazzaville’.

Decolonization was followed by a time of upheaval when, withdrawing
into itself after a period of uncertainty starting with the “Trois Glo-
rieuses” uprising (1963), the country came under a Marxist military
régime, which failed over a period of more than 20 years to put an end to
the instability and killings. In 1991, the country claimed back its name,
its flag, its national anthem and its symbols, as firs: adopted on indepen-
dence. The country was subsequently torn asunder by economic crisis,
despite its mineral resources, and by civil war. Having little experience of
democratic institutions, the Congo once again fractured along ethnic and
geographical lines: fierce clashes occurred between the Zoulou, Ninja and
Cobra militias and the army, whilst foreign naticnals fled the country,
especially after 1997. Thousands were massacred dr disappeared during
the confrontations, in particular in 1999 at the river port of Brazzaville.
The fighting has subsided as each week has brougft surrenders by militia
elements, but sustained rivalries and opposition remain and the conflict is
being pursued, through propaganda and covertly, at the political level.

These tragic circumstances, together with the instability of the country,
where peace is slowly being restored, explain why ‘he Government of the
Republic of the Congo seised the Court in response to certain criminal
proceedings initiated in France.

The case is also distinctive in that this is the first time that the Court
has been seised of a case in which the respondent has expressly con-

! Yves Lacoste, Dictionnaire de géopolitique, 1997.

18
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP. DE CARA) 117

sented, under Article 38, paragraph 5, of the Rules of Court, to jurisdic-
tion in respect of an application (here, that of the Congo), and there has
been no need to consider the prima facie jurisdiction of the Court. Its
distinctiveness also lies in the close relationship between the proceedings
on provisional measures and the proceedings on the merits. The Parties’
respective rights to be protected by the Court are, on the one hand, the
Congo’s claim to territorial and personal jurisdiction and the immunity
of the Congolese personalities involved — in particular, but not exclu-
sively, that of the Head of State — and, on the other, the claim to uni-
versal jurisdiction based on international custom. I: is thus necessary at
this stage to consider all the consequences that may arise from the alleged
violation of the Congo’s rights. The distinctive neture of the case lies
lastly in the contrast between the relevant French law as it now stands
and the inappropriate measures taken or capable cf being taken by the
French prosecutors and judges.

The Application on the merits is accompanied by a request for the
indication of a provisional measure whereby the Congo “seeks an order
for the immediate suspension of the proceedings being conducted by the
investigating judge of the Meaux Tribunal de grande instance”?.

Under Article 41, paragraph 1, of the Court’s Statute, the Court has
“the power to indicate, if it considers that circumstances so require, any
provisional measures which ought to be taken to preserve the respective
rights of either party”.

Article 75 of the Rules of Court provides that:

“1. The Court may at any time decide to examine proprio motu
whether the circumstances of the case require the indication of pro-
visiona] measures which ought to be taken or complied with by any
or all of the parties.

2. When a request for provisional measures has been made, the
Court may indicate measures that are in whole or in part other than
those requested, or that ought to be taken or complied with by the
party which has itself made the request.”

These provisions show that the indication of provisional measures falls
within the Court’s power of discretion, which it exercises according to the
circumstances of each particular case, and the Court may exercise this
discretion, which is basically unfettered?, proprio motu. The essential
point is that the Court must not prejudge the merits of the case and must
leave “unaffected the right of the Respondent tc submit arguments”.

2 Application of the Republic of the Congo, p. 17.

3 B. Ajibola, separate opinion appended to the Order of 10 January [996 in the case
concerning the Land and Maritime Boundary between Carieroon and Nigeria (Cam-
eroon v. Nigeria}, 1. C.J. Reports 1996 (1), p. 35.

4 Anglo-Iranian Oil Co., Provisional Measures, Order of 3 July 1951, I C.J. Reports
1957, p. 93.

19
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP. DE CARA) 118

The objective is to preserve the parties’ rights as subsequently determined
by the decision of the Court and to do so in the interests of both parties
equally>. It is moreover necessary for “the alleged rights sought to be
made the subject of provisional measures” to be “the subject of the pro-
ceedings before the Court on the merits of the case”®.

However, jurisprudence has clarified the conditicns for the indication
of provisional measures, summed up by language now regularly inserted
into the Court’s orders, as it is in paragraph 22 of the present Order’.

The Court has accordingly supplemented the text of the Statute, which
simply grants it discretion depending on the circumstances$. Well-estab-
lished case law thus calls for a determination in each case as to whether
there is a serious risk of irreparable prejudice beiny caused to the rights
of the parties and in particular of the applicant, in “his case the Republic
of the Congo, and whether there is an urgent need for the indication of
provisional measures. The Court nevertheless enjoys considerable leeway
in the exercise of its judicial function with respect to provisional meas-
ures: it may take the view that ordering such measures would be pointless
owing to the conduct or statements of the parties; on the other hand, it
may decide on measures other than those requested or even indicate
measures proprio motu.

The Court did not see fit to uphold the Congo’s sequest for the indica-
tion of a provisional measure and I regret that I ‘was unable to vote in
favour of the decision because I consider the crux of the case — the
cornerstone of the proceeding in question, the réquisitoire (prosecutor’s
application for judicial investigation) of 23 January 2002 — to have been

5 Sir Gerald Fitzmaurice, The Law and Procedure of the Int2rnational Court of Justice,
Vol. I, p. 544.

6 Case concerning the Arbitral Award of 31 July 1989 (Guinea-Bissau v. Senegal), Pro-
visional Measures, 1 C.J. Reports 1990, p. 70.

? Arrest Warrant of 11 April 2000 (Democratic Republic of the Congo v. Belgium),
LCJ. Reports 2000, p. 201, para. 69; Armed Activities on ‘he Territory of the Congo
(Democratic Republic of the Congo v. Uganda), LC.J. Reports 2000, p. 127, para. 39;
Vienna Convention on Consular Relations ( Paraguay v. United States of America), LCT.
Reports 1998, p. 257, para. 35.

Judge Oda summed up as follows the conditions defined by the jurisprudence:

“the rights in question are those to be confronted at the ierits stage of the case, and
which constitute or are directly engaged by the subject of the application. The
urgency of the relevant action or inhibition is a prerequisite. The anticipated or
actual breach of the rights to be preserved ought to be cne that could not be erased
by the payment of reparation or compensation to be orcered in a later judgment on
the merits, and this irreparable prejudice must be immitent.” (Essays in Honour of
Sir Robert Jennings, p. 551.)

8 In his dissenting opinion appended to the Order of 2 March 1990, Judge Hubert
Thierry even contends that “if the circumstances actually require such measures, they
{the provisional measures] ‘ought’ to be taken (Art. 41)” LArbitral Award of 31 July
1989 ( Guinea-Bissau v. Senegal), Provisional Measures, LC J. Reports 1990, p. 79).

20
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP. DE CARA) 119

disregarded. That prosecutorial act is the basis for and governs all the
criminal proceedings pending in France? and it constitutes the Gordian
knot of the Parties’ dispute before the Court. At the provisional measures
stage it represents the source of the risk of irreparable prejudice, given
that the rights to be protected will be the subject cf the proceedings on
the merits. I am inclined to believe, however, with all due respect, that the
Court’s formal approach has led it to rely on the general terms of French
law and not on this key factor which needed to be considered at the pro-
visional measures stage. I am thus unable, contrary though that may be
to my wishes, to support either the reasoning or the dispositif of the
present Order for the following reasons.

I. THERE Is A Serious Risk OF IRREPARABLE PREJUDICE BEING CAUSED
TO THE RIGHTS OF A PARTY

The rights which the Republic of the Congo sought to protect from the
risk of irreparable prejudice raised by the openirg of certain criminal
proceedings in France are apparent from its Application and oral argu-
ment.

A. The Rights to Be Protected

During the oral proceedings, frequent reference was made to the case
concerning the Arrest Warrant of 1} April 2000 (Democratic Republic of
the Congo v. Belgium). However, the situation was different in that case
because the disputed measure was an internationa arrest warrant issued
against the Minister for Foreign Affairs, capable of causing prejudice to
the person concerned not by virtue of its circulation but only upon poten-
tial execution by a third State. By contrast, the present case concerns acts
initiating judicial proceedings: preliminary police enquiry, judicial inves-
tigation on the application of the prosecutor, police custody and exami-
nation as témoin assisté (legally represented witness) of General Dabira,
and an application to question the Head of State as witness, without
regard for the judicial investigation opened by tie Tribunal de grande
instance of Brazzaville.

Some of those measures, which may appear preliminary, are in fact
acts of prosecution which — although this is not to prejudge the
merits — interfere both with the jurisdiction of the Republic of the
Congo and with the international standing of the Congolese authorities
involved.

(1) To begin with, the first right invoked by the Congo stems from the

principle of the “sovereign equality” of States, which, according to the

° “The investigating judge can only investigate by virtue of a réguisitoire issued by the
Procureur de la République” (Art. 80 of the French Code of Criminal Procedure).

21
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP. DE CARA) 120

Applicant, prohibits a State from “unilaterally attributing to itself uni-
versal jurisdiction in criminal matters”. {t is apparent that the French
judicial measures are capable of contravening the division of jurisdiction
between criminal courts under international law.

First, while it is true that French law recognizes universal jurisdiction
under limited conditions that were recalled during the hearings !°, the dis-
agreement between the Parties in the present case hinges on the réquisi-
toire of 23 January 2002, which Jets the French judge found his investiga-
tion on universal jurisdiction arising from international custom. The
complaint of 5 December 2001, transmitted with the prosecutor’s origi-
nating application, states that

“[dJomestic courts are therefore entitled to look to international cus-
tom as the source of their right to exercise jurisdiction to prosecute
the perpetrators of a crime against humanity alleged to have been
committed outside France where neither the perpetrator nor the
victim is a French national”!!.

This is reiterated in the complaint of 7 December:

“Notwithstanding that the facts occurred on the territory of the
Republic of the Congo, the French courts have jurisdiction in respect
of crimes against humanity by virtue of international custom . . .”'?

By appending the complaints to his originating application of 23 Janu-
ary 2001, the Procureur de la République at the Meaux Tribunal de
grande instance adopted that basis of Jurisdiction. However, with respect
to acts of torture, it will be recalled that Article 5 of the United Nations
Convention against Torture and Other Cruel, Inhuman or Degrading
Treatment or Punishment, of 10 December 1984, implies that universal
jurisdiction is subsidiary to territorial jurisdiction and to jurisdiction
under the active nationality or passive personality principles. Article 5,
paragraph 1, of that Convention obliges States parties to establish their
territorial jurisdiction and their jurisdiction under the active nationality
principle, whilst also allowing them to establish jurisdiction under the
passive personality principle. Paragraph 2 requires each State party to
take such measures as may be necessary to establish its jurisdiction over
the offences covered by the Convention where the alleged offender is
present in any territory under its jurisdiction anc it does not extradite

10 The Agent of the French Government pointed out that in France universal jurisdic-
tion is subject to two conditions: “there must in principle be a treaty to which France is
a party that provides for that universal jurisdiction and even requires it to be exercised .. .
the person suspected must be on French territory” (CR 2003/21, p. 9).

(1 Letter from the International Federation of Human Rights Leagues to the Procureur
de la République at the Paris Tribunal de grande instance, dated 5 December 2001, p. 25.

12 Document D1/2 of 7 December 2001, appended to the letter from the International

Federation of Human Rights Leagues to the Procureur de la République at the Paris Tri-
bunal de grande instance, p. 2.

22
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP. DE CARA) 121

him. Universal jurisdiction here is thus simply an application of the
maxim aut dedere aut punire. This principle prevails a fortiori in a situa-
tion of lis alibi pendens: territorial or personal jurisdiction takes priority
over universal jurisdiction.

Secondly, the record shows that proceedings were already pending
in the Congo and that the intervention of the French courts is, according
to the Republic of the Congo, liable to violate the principle non bis in
idem.

Judicial investigation (instruction) proceedings were initiated in the
Congo in respect of the same events. Further to the originating applica-
tion of the Brazzaville prosecutor, dated 29 August 2000, supplemented
by an application for an extension of the investigation, dated 11 Novem-
ber 2002, the senior investigating judge of the Brazzaville Tribunal de
grande instance sent a commission rogatoire (letter of request for judicial
assistance) to the investigating judge of Kinshasa, concerning inter alia
the enforced disappearance of more than 350 irdividuals and crimes
against humanity and torture, for which responsibility is attributed to
“the President of the Republic of the Congo, the Minister of the Interior,
Mr. Norbert Dabira, Inspector General of the Arined Forces, and Gen-
eral Blaise Adoua, Commander of the Republican Guard” !?,

The principle non bis in idem is in fact susceptible of two interpreta-
tions. It can mean — as the Agent of France pointed out — that no
further proceedings can be brought in respect of acts on which a final
judgment has already been rendered. This principl: is a manifestation of
the doctrine of res judicata, which operates not only to safeguard the
rights of the person tried but also to preserve the authority of judicial
rulings. The doctrine is enshrined in the French Code of Criminal Pro-
cedure (Arts. 6, 368 and 692), in the United Nations Covenant and in
Protocol No. 4 of the European Convention for the Protection of Human
Rights and Fundamental Freedoms. It applies where the decision of a
trial court has become final and the subsequent action relates to the same
acts and is brought against the same party who was tried in the first pro-
ceedings.

But in international law the operation of the principle non bis in idem
can also indicate the existence of lis alibi pendens, precluding the exercise
of jurisdiction by a court subsequently seised of the same matter. The
scope and nature of that rule in international law may well be subject to
debate, but the least that can be said is that it would have been more
prudent for the French prosecutor to have refrained from prosecuting in
this case.

At the same time, as the Agent of the Republic of the Congo stated in
his introductory observations, there has been a violation of the indepen-

13 Document D1/2 appended to the 5 December 2001 letter from the International Fed-
eration of Human Rights Leagues to the Procureur de la Rég ublique at the Paris Tribunal
de grande instance, p. 2.

23
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP. DE CARA) 122

dence and sovereignty of the Congolese State. The réquisitoire of
23 January 2002 constitutes per se an act of prosecution. In seising the
investigating judge of the offences alleged in the complaints and men-
tioned in the reports of the preliminary police enquiry, the réquisitoire
characterizes the facts, advances as its own the claims of the complainant
associations and alleges the existence of crimes against humanity and tor-
ture. This constitutes interference by the French judiciary in the domestic
affairs of the Congo and encroaches upon the sovereignty of that
State.

(2) Further, the Court also observed that the Congo invoked “the
right to respect by France for the immunities conferred by international
law on, ... in particular, the Congolese Head of State”. The criminal
proceedings initiated in France raise a challenge not only to the immunity
from jurisdiction of the personalities named but alsc to their inviolability,
in so far as they may act or be present on the territory of France in their
capacities as representatives of the Republic of the Congo. This is par-
ticularly true for the Head of State, whose immunity is invoked in the
Application.

“It is not disputed that the Head of State benefits from absolute
criminal immunity before the courts of a foreign State. The absolute
nature of the immunity precludes the application of any exception to
that immunity, for example based on the nature of the offence of
which he is accused.” '*

Immunity has the effect of rendering inadmissible any action brought
against the person who invokes it. President Sassou Nguesso has admit-
tedly visited France on two occasions since the start of the disputed pro-
ceedings, but the existence of the réquisitoire and the reference of the case
to the investigating judge maintain a constant threat in respect of his
travels to France or to other foreign countries. This is particularly sig-
nificant for a State whose constitution establishes a presidential régime,
entrusting the Head of State with most of the authority and responsibili-
ties for the functioning of the Government.

(3) Lastly, and more generally, it is clear from the Application and the
Congo’s statements at the hearings that the French criminal proceedings
impugn the dignity of the State, a quality vested in sovereign States.
Anzilotti observed in his day that in relations between States “the honour
and dignity of the State far outweigh material interests” and that “non-
material damage takes on a far greater significance than in internal
law” '°. The notion remains rather vague but it does entail certain specific

14 J. Verhoeven, Rapport à l'Institut de droit international. “Les immunités de juridic-
tion et d’exécution du chef d’Etat et de gouvernement en droit international”, Annuaire de
l'Institut de droit international, 2000-2001, Vol. 69, p. 516.

'S Cours de droit international, 1929, Vol. I, p. 523.

24
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP, DE CARA) 123

legal consequences. In addition to norms and customs of protocol and
ceremonial, the dignity of diplomatic representatives finds protection in
treaties!’ and the 1973 Convention on the Prevention and Punishment of
Crimes against Internationally Protected Persons acknowledges and
enshrines the existence of an obligation under international law to take
all appropriate measures to prevent attacks on the dignity of an interna-
tionally protected person (Art. 2, para. 3).

Furthermore, some traditional doctrine foundec the immunity from
jurisdiction enjoyed by the State and the Head of State on the principle
of State dignity. The opinion delivered by Chief Justice Marshall in The
Schooner Exchange v. McFaddon (1812) recalls the obligation of any
sovereign “not to degrade the dignity of his nation” by submitting to the
jurisdiction of another State; a Head of State or sovereign visiting
another State is not “to subject himself to a jurisdiction incompatible
with his dignity and the dignity of his nation” 8, This justification is still
invoked by some authors!”.

The dignity of the State, to which the Agent of the Congo referred °°
and to which relate the “reputation”, “honour” and “international stand-
ing” of that country, and the dignity of the Head of State may be
impugned whether or not the Head of State is present on the territory of
the State where the injurious acts have been comm tted*!. Such acts may
be perpetrated through publications, press articles, insults, defamatory
or offensive statements, etc. They often emanate from private parties
and the authorities of the territory where such auts occur then have a
duty to punish or make good the violation and to present apologies;
such acts may also stem from inappropriate initiatives by local authori-

16 Sir Arthur Watts observes:

“Dignity, whether of States or their Heads, is an elusive notion, although it is still
a convenient label. Some of the consequences formerly attributed to the need to
respect the dignity of Heads of States now survive, if they survive at all, in the realms
of protocol and State ceremonial . . . Some aspects of the cespect due to the dignity of
Heads of States still, however, survive as a matter of inte national law.” (“The Legal
Position in International Law of Heads of States, Head:. of Governments and For-
eign Ministers”, Recueil des cours de l’Académie de droit international de La Have,
1994, Vol. 247, p. 41.)

17 Vienna Conventions of 1961 on Diplomatic Relations (Art. 29), of 1963 on Consular
Relations (Art. 40), and of 1969 on Special Missions by a Head of State (Art. 29).

T8 The Schooner Exchange v. McFaddon (1812), 11 US 127-138; in English case law:
Mighell v. The Sultan of Johore [1894] 1 QB 149.

19 L. Cavaré, Le droit international public positif, 1969, Vo. IL, p. 10; D. P. O’Connell,
International Law, 2nd ed., 1970, Vol. IL p. 842. See also J. Verhoeven, op. cit.. p. 507.

20 CR 2003/20, p. 11.

2! Oppenheim’s International Law, 9th ed., 1992, Vol. 1, p. 379.

25
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP. DE CARA) 124

ties, in particular lower courts. The insult to dignity is no less genuine in
such cases.

B. The Existence of Irreparable Prejudice

The purpose of provisional measures is to prevent the occurrence of
irreparable prejudice. If the prejudice has already come into existence, it
is too late; on the other hand, the risk of irreparable prejudice is met by
the indication of provisional measures. The difficulty in the present case
lies in the fact that the risk for the Head of State cf the Republic of the
Congo has thus far appeared to be a potential or hypothetical one and
was even described during the hearings as “chimerical”, but the risk
raised by the réquisitoire of 23 January is nonetheless established and
the realization of that risk would indeed create trreparable prejudice.
Publicity surrounding acts of torture or enforced disappearance has
inevitably aroused suspicions already, given that the case involves the
Head of an African State on the morrow of a series of vicious civil wars,
whereas no credence would be attached to such allegations if they
concerned the leaders of older nations.

1. The risk of prejudice

As illustrated by the jurisprudence, in assessing the risk of irreparable
prejudice, the Court may be led to consider both the probability and the
potential consequences of the occurrence of a fact or event. A future
event does not have to be a certainty; it only neecis to be probable.

In some cases, the event capable of causing the prejudice may already
have occurred and the Court’s work then consists simply in assessing
whether, in the light of the facts, a provisional measure is necessary to
prevent irreparable damage to the rights claimed. This is illustrated, for
example, by the Orders of 8 April and 13 September 1993 in the case con-
cerning the Application of the Convention on the Prevention and Punish-
ment of the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia
(Serbia and Montenegro) }. The Applicant produced the same evidence
in support of its request for provisional measures as for its Application
on the merits??.

In other cases, the request for the indication of provisional measures
has arisen from events occurring subsequent to the Application, such as
the incidents between the armed forces of Burkina Faso and the Republic
of Mali in the border region between the two ccuntries in the Frontier
Dispute (Burkina Faso/ Republic of Mali) case??.

On other occasions, the Court may have to assess the possibility or
likelihood of the prejudice. Thus, in the Orders concerning the Nuclear

2 ECS. Reports 1993, p. 3 and p. 325.
23 Provisional Measures, Order of 10 January 1986, LC.J Reports 1986, p. 3.

26
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP. DE CARA) 125

Tests cases, the Court stated that its power under Article 41 of the
Statute

“presupposes that irreparable prejudice should not be caused to
rights which are the subject of dispute in judicial proceedings and
that the Court’s judgment should not be antivipated by reason of
any initiative regarding the matters in issue before the Court” *4.

In those cases, the Court did not exclude the possibility of harm being
caused to Australia and New Zealand by the radicactive fall-out of the
nuclear tests in the atmosphere.

A similar pronouncement appears in the Fisheries Jurisdiction cases
but the Court was more precise there because it added:

“the immediate implementation by Iceland of its Regulations would,
by anticipating the Court’s judgment, prejudice the rights claimed
... and affect the possibility of their full restoration in the event of
a judgment in its favour”.

More recently, in line with its decisions in the case concerning the
Vienna Convention on Consular Relations (Paraguay v. United States of
America) and in the LaGrand case (Germany v. United States of
America), the Court held even more explicitly in the case concerning
Armed Activities on the Territory of the Congo (Democratic Republic of
the Congo v. Uganda):

“in the circumstances, the Court is of the opinion that persons, assets
and resources present on the territory of the Congo, particularly in
the area of conflict, remain extremely vulnerable, and that there is a
serious risk that the rights at issue in this cose, as noted in para-
graph 40 above [the Congo’s rights to sovereignty, territorial integ-
rity, integrity of its assets and natural resources and its rights to
respect for the rules of international humanitarian law], may suffer
irreparable prejudice” >’.

In the present case, it appears to me that the prejudice already exists
and that a risk of further prejudice can be identified in two respects.

First, the prejudice arises from the transmissior: of the complaints by
the Paris prosecutor to the Meaux prosecutor, wh» had an obligation to

24 Nuclear Tests (Australia v. France), Provisional Measu‘es, Order of 22 June 1973,
LCJ. Reports 1973, p. 103, and Nuclear Tests (New Zealand v. France), Provisional
Measures, Order of 22 June 1973, C.J. Reports 1973, p. 139.

25 Fisheries Jurisdiction (United Kingdom v. Iceland}, Provisional Measures, Order of
17 August 1972, ECJ. Reports 1972, p. 16, para. 22; Fisneries Jurisdiction (Federal
Republic of Germany v. Iceland), Provisional Measures, Order of 17 August 1972, LCJ.
Reports 1972, p. 34, para. 23.

26 CJ. Reports 1998, p. 257, paras. 35-37.

27 Order of 1 July 2000, L C.J. Reports 2000, p. 128, para. 43; emphasis added.

27
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP, DE CARA) 126

decline jurisdiction for two reasons: the complaints implicate foreign per-
sonalities whose immunity from jurisdiction is established or foreseeable;
and there was no basis under French law for jurisdiction of the French
Judicial authorities. The only possibility open to the prosecutor was to
assert the territorial jurisdiction of French courts in respect of Gen-
eral Dabira, by virtue of a residential connection with French territory,
and to acknowledge that he otherwise lacked jurisdiction.

Failing to acknowledge the lack of jurisdiction cr to make any refer-
ence to such effect, and asserting the jurisdiction of French courts in
respect of acts committed abroad, the réquisitoire of 23 January 2002
flouts the international division of Jurisdiction among courts and violates
the immunity of the Head of State and potentially that of other Congo-
lese personalities.

The réquisitoire thus is clearly null and void and the Government of
the French Republic had an obligation towards the Republic of the
Congo to apply to the competent court for a fiiding to such effect,
without waiting for the investigating judge or tke prosecutor himself
to proceed with any other acts stemming from the réguisitoire that
would further violate international law.

Secondly, the Agent and counsel of France claimed that the summons
addressed to President Sassou Nguesso to give evidence was simply an
invitation under Article 656 of the Code of Crimira) Procedure.

In reality, this proves that the Head of State’s immunity was violated
by the réguisitoire of 23 January. Once President Sassou Nguesso had
been expressly accused in the complaints appended to the réquisitoire and
by a victim, or alleged victim, examined during the preliminary police
enquiry, the deposition that the investigating judges expected to take
from him could only have concerned acts of which they were seised and
in respect of which he was named, along with the other personalities
identified, as the principal perpetrator. Whilst any other person impli-
cated could only have been examined as a témoin assisté, enjoying guar-
antees of procedural due process, the judges are he:e seeking a deposition
from a foreign Head of State concerning accusations of which he does
not even know the exact tenor because he has not been granted access to
the case file. The investigating judges only considered themselves entitled
to proceed in such a manner because they had been seised by the réquisi-
toire of, inter alia, offences attributed to the Conzolese Head of State.

Even assuming that Article 656 of the Code of Criminal Procedure
applies to Heads of State — which is debatable7* -— , the President of the
Congo, by deferring to the judge’s invitation, could find himself formally
placed under judicial examination on the basis of the complaints appended
to the prosecutor’s originating application of ?3 January. But what

28 J.-M. Gonnard, Jurisclasseur de procédure pénale, fasc. No. 23.

28
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP. DE CARA) 127

would be the purpose of such a deposition? To question the Head of
State about events that occurred in his country? Tc induce him to make
accusations against any of his fellow citizens? There is certainly a serious
risk of prejudice here. The process would appear incongruous and,
admittedly, the French Minister for Foreign Affairs has not transmitted
the invitation to date, as the Court observed in the present Order. How-
ever, the failure to transmit that invitation to give evidence may be
explained by reasons of expediency or legality; the French Minister for
Foreign Affairs may have considered the Article 656 procedure inappli-
cable to a foreign Head of State. Most importantly, as the invitation has
not been followed up, there is nothing to prevent the investigating judge
from taking any other measures in respect of Pres dent Sassou Nguesso
on the basis of the réguisitoire. It is therefore difficult to see how “the
current proceedings . . . have not caused and canrot cause any damage
to the Congo by way of breach of the immunities of President Sas-
sou Nguesso”.

The difficulty lies in the ongoing nature of the event capable of creating
irreparable prejudice, stemming from the prosecutor’s originating appli-
cation of which the consequences have not yet al! occurred but remain
possible in the event of a decision by a less attent ve, less scrupulous or
more obstinate investigating judge. For as long as the defective pro-
cedural measure, the réguisitoire, remains in force, there will always be
a risk. That risk is said to be “hypothetical” but “[a] risk is by definition a
matter of chance, and it is dangerous to rely for a decision on the absence
of a risk or on its improbability” *’.

2. Irreparability of prejudice

The notion of irreparable prejudice has evolvec. In the narrow sense,
following from the Permanent Court’s interpretation in the case concern-
ing Denunciation of the Treaty of 2 November 1865 between China and
Belgium %, prejudice is irreparable if it cannot “be made good simply by
the payment of an indemnity or by compensation or restitution in some
other material form”.

Evidence of this narrow view was still to be foand in the Aegean Sea
Continental Shelf case, in which the Court rejected Greece’s request on
the ground that the right which it was seeking to protect (the right to
acquire information concerning the natural resources of areas of conti-
nental shelf) was “one that might be capable of reparation by appropriate
means” *!.

29 Dissenting opinion of Judge Thierry appended to the Crder of 2 March 1990, Arbi-
tral Award of 31 July 1989 (Guinea-Bissau v. Senegal), Provisional Measures, I. CJ.
Reports 1990, p. 82.

0 PCH, Series A, No. 8, p. 7.

71 EC J. Reports 1976, p. 11, para. 33.

29

 
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP DE CARA) 128
Recent case law betokens a broader conception of irreparability.

This has not — it would appear — been discussed at length in cases in
which provisional measures have been indicated for obvious reasons,
such as the cases concerning the Application of tne Convention on the
Prevention and Punishment of the Crime of Genocide ( Bosnia and Herze-
govina v. Yugoslavia (Serbia and Montenegro) ), armed incidents occur-
ring in the course of the Frontier Dispute { Burkina Faso! Republic of
Mali), Provisional Measures, Order of 10 January 1986, and Avena and
Other Mexican Nationals (Mexico v. United State: of America), involv-
ing the impending execution of prisoners sentenced to the death penalty
in the United States**.

On the other hand, some light is shed on this question in certain cases
in which the request for the indication of provisional measures has been
rejected.

In the case concerning Questions of Interpretation and Application of
the 1971 Montreal Convention arising from the Aerial Incident at Locker-
bie (Libyan Arab Jamahiriya v. United Kingdom,, the irreparability of
the prejudice was noted and expounded primarily by the dissenting
judges. Had the Security Council not adopted a resolution altering the
circumstances, they would have found the reques: for the indication of
provisional measures to be justified. If Libya were compelled to surrender
the suspects, it would as a result lose its right to try them itself under
the Montreal Convention; conversely, if the Court did not intervene,
there was a risk that Libya could find itself subject to coercion on the
part of the respondent powers. The Respondents were disputing the
Applicant’s right to exercise its jurisdiction in the matter. Judge Ranjeva
observed:

“with respect to both its scope and its nature, the Applicant’s right
would have been under threat of disappearance had the contrary
claim of the Respondent been acted upon. Here, on the contrary,
under the Montreal Convention, the Respondents possess the power
to prosecute the above-mentioned suspects. This collision of oppos-
ing rights, a clash centred upon a question of criminal responsibility,
is the cause not only of what may well be irreparable prejudice, but
above all of an aggravation of the dispute . . . [T]he Applicant has
used a remedy open to every State wishing to request of the Court
the legitimate protection of its right to pass udgment.” **

32 For example, most recently the Order of 5 February :'003, in the case concerning
Avena and Other Mexican Nationals (Mexico v. United States of America), Provisional
Measures, 1. C.J. Reports 2003, p. 91, para. 55.

83 J.CJ. Reports 1992, p. 73, paras. 5 and 6; emphasis acded.

30
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP. DE CARA) 129
Finally, in other cases there was merely a diffuse risk of prejudice**.

Thus in the case concerning Denunciation of the Treaty of 2 Novem-
ber 1865 between China and Belgium in 1927, President Max Huber indi-
cated provisional measures, finding that:

“in the event of an infraction . . . of certain of the rights, which
Belgium or her nationals would possess in China, if the Treaty
of November 2nd, 1865, were recognized as still operative, such
infraction could not be made good simply by the payment of an
indemnity or by compensation or restitution ir some other material
form”,

The Order says nothing expressly about irreparable prejudice and lays
down the principle that “the object of the provisional measures in ques-
tion can only be the protection of interests which, without such measures,
would be in jeopardy of being irreparably compromised”.

In the case concerning the Electricity Company of Sofia and Bulgaria,
the Permanent Court indicated provisional measvres against Bulgaria,
not to prevent irreparable prejudice but because the parties to a case
must abstain from any measure capable of exercisiag a prejudicial effect
in regard to the execution of the decision to be given. In that case, the
Belgian Government claimed that prejudice had b:en caused by acts of
the State Administration of Mines putting into force a special artificially
calculated tariff, by judgments of the District Court and of the Court of
Appeal of Sofia, and by the 1938 judgment of the Court of Cassation .. .
considering that they had occasioned grave prejudice to a Belgian
national *.

In the case concerning Fisheries Jurisdiction (United Kingdom v. Ice-
land), the risk of economic prejudice was diffuse and required an assess-
ment of the consequences of the Icelandic regulations on the fishing
industry in the United Kingdom (risk of unemplovment, decommission-
ing of fishing vessels, etc.).

In the case concerning Nuclear Tests ( Australia v. France), the Appli-
cants cited potential health effects of atomic radiation. Australia argued:

“as the result of the French tests which have already taken place,
[Australia] could have 1 case of thyroid cancer per year due to the
isotope iodine-131 and 1 to 4 other cancer cases . . . Due to the same
isotopes, Australia could have one mutation :n every 10 years lead-

34 Mathieu Bouah Bile, Les mesures conservatoires indiquees par la Cour de La Haye
de 1923 à nos jours, Dissertation, 1986, Vol. L, pp. 109 er seu.

35 P.CLJ., Series A, No. 8, p. 7: emphasis added.

36 PCHLS., Series A/B, No. 79, p. 199: P.CLI., Series €, No. 88, pp. 55-56.

31
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP. DE CARA) 130

ing to death or disability in the first generation, and up to 50-100
deaths or disabilities in all subsequent generations.” *?

Relying upon a scientific line of argument, the French Government
contended that “to date no evidence has been adduced that such minimal
doses as those resulting from the fall-out from the French tests are likely
to have an effect . . .”. Still, the Court held that thee could be no doubt
as to the irreparability of the prejudice.

Consequently, in the light of this jurisprudence the threat of coercive
judicial measures raised by the réquisitoire of 23 Jenuary in the present
case 1s such as to constitute a risk of irreparable prejudice.

First, the threat of a measure of constraint can, under the jurispru-
dence of the Court, constitute a risk of irreparable prejudice. In an old,
but nonetheless significant, case before the Permanent Court of Interna-
tional Justice, the German Government requested “he Court to indicate
to the Polish Government, as an interim measure cf protection pending
the delivery of judgment on the Application, that it should abstain
from any measure of constraint in respect of the property of the
Prince von Pless, on account of income tax, beca ise the carrying into
effect of the measures of constraint would irremediably prejudice the
right and interests forming the subject of the dispute. Ultimately, after
the Court had convened, Poland transmitted declurations stating that:
the summonses for payment had been sent to the Prince by oversight; the
higher authorities in Poland having learned that measures of constraint
had been taken in respect of the Prince, the Government had annulled
them and undertook to suspend measures of constraint in respect of the
Prince’s income tax for another period and to refrain from collecting the
disputed taxes until the Court had finally decided t1e dispute then pend-
ing before it. Finally, after agreement between the parties, the Court
found in its Order of 11 May 1933 that, in consequence of the annulment,
on the ground that an administrative error had occurred, of the measures
of constraint against the Prince von Pless, the grounds for the German
Government’s request for the indication of provisional measures had
ceased to exist 5,

There is indeed a risk in the present case that coercive measures will be
taken against aliens, against Congolese nationals whether or not enjoying
immunity from jurisdiction, in respect of acts committed in the Congo,
such measures to be decided by French judicial authorities on the basis of
a jurisdiction conjured up under international custom.

Further, in the case concerning the United States Diplomatic and Con-
sular Staff in Tehran, the Court responded favourably to the United

37 Request for the indication of provisional measures of Australia, LC./. Pleadings,
Nuclear Tests, Vol. 1, p. 55.
F8 PC LS, Series ALB, No. 54, pp. 151-153.

32
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP. DE CARA) 131

States request, stating, after having noted that the power to indicate pro-
visional measures presupposes that irreparable prejudice should not be
caused to rights which are the subject of dispute, that

“there is no more fundamental prerequisite for the conduct of rela-
tions between States than the inviolability of d'plomatic envoys and
embassies, . . . the obligations thus assumed, notably those for assur-
ing the personal safety of diplomats and their freedom from prosecu-
tion, are essential, unqualified, . . .”*°.

The same is true a fortiori when State leaders are involved.

Finally, in the present proceedings, the Applicant stresses that account
should be taken of

“(the perturbation caused by the proceedings in question to] the
international relations of the Republic of the Congo as a result of
the publicity accorded . . . to the actions of the investigating judge,
which impugn the honour and reputation of the Head of State, of
the Minister of the Interior and of the Inspector-General of the
Armed Forces and, in consequence, the international standing of the
Congo”.

It is not only that Franco-Congolese relations wilt be damaged because
proceedings concerning immunities are likely to affect relations between
two States. Allegations of crimes against humanity or other State crimes
can impair the international standing of a nation and the unprecedented
proceedings initiated in France would be such as to harm the standing
and even the honour of the Congo, owing to the publicity which will
inevitably be accorded them.

In the international order the Head of State represents the State in all
aspects of its international intercourse and this general authority, called
the jus repraesentationis omnimodae, follows from international law as
much as, or even more than, from national constitutional law. Sir Arthur
Watts summarizes the position as follows: “It may be said generally that
nowadays Heads of States through their office manifest the spirit and
grandeur of their nations as a whole.” *°

True, the international order traditionally provides means for making
good such an injury to the standing or honour of a State and a subse-
quent judgment by the Court would constitute adequate reparation for
the damage caused to the Congo in its relations with other members of
the international community.

On the other hand, nothing could make good the loss of reputation
and honour suffered by a Head of State in the eyes of his people, who

© LCS. Reports 1979, p. 19, para. 38.
40 Watts, op. cit, p. 32.

33

 
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP. DE CARA) 132

remain sensitive to press reports and propaganda disseminated by oppo-
nents. It is important to keep in mind that the present case involves an
African Head of State. Owing to the civil wars and tragic events having
marked the continent in recent years, rumours anc. accusations directed
at one or another leader are easily given some credence, even though like
accusations would raise a smile or be considered frivolous elsewhere. In
Africa the Head of State occupies a very special position, for “the people
have a stronger sense of ethnic solidarity than of national or State soli-
darity”, as Raymond Aron observed; “lacking cohesion as a result of the
multiplicity of tribes, African States are pre-national or sub-national, as
it were, in that the State does not have before it à unified nation”. He
added that this new type of State

“is territorial and national: territorial in that the sovereign is entitled
to do as he pleases within its boundaries; national in that the sov-
ereign sees himself not as the possessor of the land nor as the master
of those occupying it but as the embodiment of a people”*!.

Accordingly, the Head of State identifies the group, he incarnates the
national will, he performs a “rallying” function, he symbolizes the exis-
tence of the nation and any accusation against him or attempted harm to
his person is perceived as an attack on the State he represents in the
manifestation of a certain unanimism, even thouzh that unanimism is
fleeting. This has led one author to conclude:

“An African Head of State who has been a leader and the first
witness to the national ideal, to its sovereignty, who in tomorrow’s
Africa will assuredly be a soldier, has as his prime mission proving
the existence of the State.” #2

Now, foreign criminal proceedings initiated under murky circumstances
against political leaders who prevailed after years of civil war can con-
tribute to destabilizing the Government. A court which lends itself, even
unintentionally, to manipulation by public opinion in a foreign country
interferes in the internal affairs of that State. Th:s prejudice is irrepar-
able, as it undermines the legitimacy and stability of the foreign govern-
mental authority. The Court did not wish to take account of this situa-
tion. It draws an abstract, categorical distinction b2tween the rights to be
protected and the prejudice arising from the violation of those rights,
taking the view that irreparable prejudice would not be caused to the
rights as such claimed by the Congo but might be regarded as such as to
affect irreparably the rights asserted in the Application. First, it appears
to me that what is at issue is not the separateness or magnitude of the
injury; the crux is whether a causal nexus between the injurious act
and the damage can be established: the violation of the right or the act

41 Paix et guerre entre les nations, 1962, pp. 394-396.
4 Bernard Asso, Le chef d'Etat africain, 1976, p. 346.

34

 
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP. DE CARA) 133

giving rise to responsibility must be the cause of the prejudice. Once this
nexus has been established, it suffices to find that there is prejudice or, for
the indication of provisional measures, a risk of irreparable prejudice.
Secondly, in the political order it is not possible to stop at a mechanical
analysis isolating each injury or event with a view to connecting it with its
efficient cause. In itself, the violation of the rigkts which the Congo
seeks to protect creates prejudice, for example in the case of immunity;
it can, however, also create other irreparable prerudice which may be
observed in the future. That prejudice is difficult if not impossible to
prove before it is suffered but it may be infinitely more serious, as in
the case of the destabilization of the country. A formalistic approach
confining itself to consideration of the asserted rights for which protec-
tion is sought disregards the fact that violation of one right can give
rise to a series of injuries likely to affect other rights and, more gener-
ally, legal interests worthy of preservation. In this regard, there is
nothing to prevent the Court, in assessing the “circumstances” calling
for the indication of provisional measures, from taking account of the
legitimate interests of a party. Further, the development of the law of
civil liability, notably in France, shows the courts’ desire that the right
to compensation for an injury caused to “a right’ should be extended
to the prejudice impairing a “legitimate interest” of the victim**. The
desire to preserve the internal stability of the country, under threat of
being undermined as a result of the allegations of criminal conduct
levelled at the country’s leaders, is a legitimate legal interest of the
Congo. This attack on national independence is clearly irreparable and
once the Government has been shaken, a subsequent decision by the
Court upholding the Congo’s Application could come too late.

Il. THERE Is URGENCY

Even if the Court has not always specifically said so (see, inter alia,
Anglo-Iranian Oil Co., Provisional Measures, Order of 5 July 1951)*, its
orders leave no doubt that “such measures are only justified if there is
urgency”#.

The case law reveals three types.
First, the urgency may be patent (risk of death, armed action, threat of
destruction of property, etc.) and the Court must then demonstrate

4 Terré, Ph. Simler, Y. Lequette, Droit civil: les obligations, 8th ed., 2002, Nos. 704 et
seq., p. 684.

471 C J. Reports 1951, p. 93.

45 Case concerning the Land and Maritime Boundary between Cameroon and Nigeria
(Cameroon v. Nigeria), Provisional Measures, Order of 15 March 1996, LC.J. Reports
1996 (1), pp. 21-22, para. 35.

35
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP. DE CARA) 134

diligence*. Situations where both parties seek provisional measures in
similar terms revealing that urgency lies at the heart of the proceedings
also fall into this category*’.

Secondly, in some cases, the circumstances of the urgency have to be
assessed and this indicates that urgency is a contingent or relative notion.
The Court thus defined urgency in the case conceining Passage through
the Great Belt (Finland v. Denmark) as follows:

“provisional measures under Article 41 of the Statute are indicated
‘pending the final decision’ of the Court on the merits of the case,
and are therefore only justified if there is urgency in the sense that
action prejudicial to the rights of the other party is likely to be taken
before such final decision is given” #.

Thirdly, the distinction between likelihood and possibility is sometimes
subtle and urgency may result not only from an actual imminent risk but
even from a contingent one.

Thus in the case concerning Nuclear Tests (Australia v. France), Pro-
visional Measures, Order of 22 June 1973, in which the Court’s finding as
to the urgency of the request was merely implicit, the Court stated:
“these allegations give substance to the Australian Government’s conten-
tion that there is an immediate possibility of ia further atmospheric
nuclear test being carried out by France in the Pacific”#. The same view
is expressed in the Fisheries Jurisdiction cases as to the possibility of the
immediate implementation of the new Icelandic Regulations“,

In other cases, urgency has been assessed not by application of the cri-
terion of likelihood but by reference to general considerations related to
the circumstances of the case.

In the case concerning Military and Paramilitary Activities in and
against Nicaragua (Nicaragua v. United States of America), Provisional
Measures, Order of 10 May 1984, the Applicant ‘claims that the urgent
need for the requested measures is shown by the fact that ‘the lives and
property of Nicaraguan citizens, the sovereignty of the State and the

46 As in the cases concerning the Trial of Pakistani Prisoners of War, Provisional
Measures, Order of 13 July 1973, Application of the Convention on the Prevention and
Punishment of the Crime of Genocide ( Bosnia and Herzegoviia v. Yugoslavia (Serbia and
Montenegro)), Land and Maritime Boundary between Cameroon and Nigeria (Cam-
eroon v. Nigeria), Vienna Convention on Consular Relations ( Paraguay v. United States
of America), LaGrand (Germany v. United States of America), Avena and Other Mexi-
can Nationals (Mexico v. United States of America) and Armed Activities on the Terri-
tory of the Congo (Democratic Republic of the Congo vy. Usranda).

47 Frontier Dispute (Burkina Faso! Republic of Mali}, Provisional Measures, Order of
10 January 1986, I. C.J. Reports 1986, p. 3.

48 1 CJ. Reports 199], p. 17, para. 23; emphasis added.

#9 LCI Reports 1973, p. 104, para. 26; emphasis added.

5° Fisheries Jurisdiction (United Kingdom v. Iceland}, Provisional Measures, Order of
17 August 1972, LC.J. Reports 1972, p. 16; Fisheries Jurisdiction (Federal Republic of
Germany v. Iceland}, Provisional Measures, Order of 17 August 1972, 1. C.J. Reports
1972, p. 34,

36
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP. DE CARA) 135

health and progress of the economy are all immediately at stake’’*!.
The risk that the Nicaraguan Government would be destabilized was
potential not actual, as the “covert” activities of the United States in
Nicaragua could have ceased at any moment.

In the case concerning Passage through the Great Belt (Finland v.
Denmark}, the Court based its assessment on the timetable for the dis-
puted project as seen in the light of the expected course of the proceed-
ings; the Court stated:

“placing on record the assurances given by Denmark that no physi-
cal obstruction of the East Channel will occur before the end of
1994, and considering that the proceedings on the merits in the
present case would, in the normal course, be completed before that
time, [the Court] finds that it has not been shown that the right
claimed will be infringed by construction wor < during the pendency
of the proceedings” *?.

In short, Finland failed to obtain the provisional measures sought but it
did obtain a guarantee in the form of assurances given by Denmark in
response to Finland’s request.

In the present case, the urgency remains for as long as the réquisitoire ts
maintained. That act of procedure creates the possibility of additional
prejudice at any time because there are no guaran:ees for the individuals
named in the complaints appended to the réquisitoire. Having regard to
the complaints transmitted to him, the Procureur ae la République should
have ascertained whether he had jurisdiction and whether criminal pro-
ceedings were admissible, given the involvement of a foreign Head of
State. Had he done so, he would have understood that he was not entitled
to seek the opening of a judicial investigation and that he should take no
further action on those complaints and should evea refrain from ordering
a preliminary police enquiry. As it was, the prosesutor’s actions resulted
in a réquisitoire which was vitiated by a lack of jurisdiction, was ultra
vires and was therefore void. At the same time, he allowed the investi-
gating judge, at any time, to take any measures, including measures of
coercion, against the personalities in question and even against the Head
of State. The appended complaints were drafted with care and are not
neutral documents; by virtue of the réquisitoire which relied on them,
they became the basis and framework for the exercise of the investigating
judge’s jurisdiction. The réquisitoire against person or persons unknown
allows the judge to act, as and when he chooses, against the named indi-
viduals, but also against any other persons who may be connected with
the acts referred to the judge. Moreover, there :s currently no right of
appeal against the réquisitoire of 23 January, except that which could be
exercised by civil complainants, individuals formally placed under judicial

SL CJ. Reports 1984, p. 182, para. 32.
SZ CJ. Reports 1991, p. 18, para. 27; emphasis added.

37
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP. DE CARA} 136

examination, the prosecutor if he receives such an order, or the investi-
gating judge under Article 170 of the Code of Criminal Procedure. Indi-
viduals who have not been placed under judicial examination but who are
named in complaints remain powerless. Accordingly, only the French
Government, by instructions given to the Procureur général, would be
able to terminate the deleterious effect of the régu.sitoire of 23 January.

Is it really necessary for the President of the Republic of the Congo or
any other senior Congolese figures or citizens of that State to be formally
placed under judicial examination, held in police custody, imprisoned,
committed to the Assize Court for trial or convicted, before the preserva-
tion of the Congo’s rights can be regarded as urgent?

It moreover appears pointless to consider that the Congo could subse-
quently seise the Court of a new request for the indication of provisional
measures if a further threshold were to be crossed in the French criminal
proceedings. The prejudice already exists. It is urgent to forestall the
possibility of that prejudice becoming irreparable.

More generally, urgency may also arise from the fact that it would
otherwise be necessary to wait until the Court ruled on the merits, since
any subsequent reparation of prejudice caused by the continuation of the
judicial proceedings against the personalities concerned would be quite
illusory.

As Sir Hersch Lauterpacht observed:

“from the point of view of the plaintiff State, an Order indicating
interim measures may be of such urgency that to postpone it until
the Court has finally decided, in proceedings which may take a long
time, upon the question of its jurisdiction cn the merits may well
render the remedy illusory as the result of the destruction of the
object of the dispute or for other reasons” *.

This consideration takes on added significance given the refusal by the
Agent of the French Government to make any commitment, promise or
even arrangement, despite the express suggestion by one of the Congo’s
counsel **.

(il. THERE Is a Risk OF AGGRAVATION OR EXTENSION OF THE DISPUTE

By virtue of Article 41, the Court has the power to indicate provisional
measures in order to prevent any aggravation or extension of the dispute
when it considers that the circumstances so require*.

53 The Development of International Law by the Internaticnal Court, 1958, pp. 110-111.

34 CR 2003/22, p. 13.

35 Frontier Dispute { Burkina FasolRepublic of Mali), Provisional Measures, Order of
10 January 1986, LC.J. Reports 1986, p. 9, para. 18.

38

 
CERTAIN CRIMINAL PROCEEDINGS (DISS. OF. DE CARA) 137

The Court can thus seek to prevent incidents or even to maintain the
status quo.

In cases concerning an armed conflict or those that have already led to
the loss of human life or material damage, the pretection of the parties’
rights includes the need to prevent any aggravation or extension of the
dispute. But this has also been observed in other cases, for example the
Anglo-Tranian Oil Co., Fisheries Jurisdiction, Nuclear Tests and United
States Diplomatic and Consular Staff in Tehran cases, in connection with
the indication of specific provisional measures.

In the Frontier Dispute case, the Court went quite far because it con-
sidered that:

“independently of the requests submitted by the Parties for the indi-
cation of provisional measures, the Court . . . possesses by virtue of
Article 41 of the Statute the power to indicate provisional measures
with a view to preventing the aggravation or extension of the dispute
whenever it considers that circumstances so require”,

which indicated a certain evolution from the strict position previously
adopted in the Aegean Sea Continental Shelf case, when it had refused to
settle that issues’.

In the case concerning Application of the Convention on the Prevention
and Punishment of the Crime of Genocide (Bosnia and Herzegovina v.
Yugoslavia (Serbia and Montenegro) ), in 1993, the Court ruled that the
two parties “should not take any action and should ensure that no action
is taken which may aggravate or extend the exist ng dispute” ‘8.

More generally, it may be suggested that the objective of non-aggrava-
tion and non-extension of the dispute, or even the maintaining of the
status quo, is not only related to the protection o' the parties’ rights, but
also constitutes a basis for the indication of provisional measures>’.

Accordingly, the Court seems inclined to take -nto account all the cir-
cumstances of the case and it would appear that minimal provisional
measures were appropriate here, with a view to maintaining the status
quo in the disputed proceedings initiated in France. In the case concern-
ing Questions of Interpretation and Application of the 1971 Montreal
Convention arising from the Aerial Incident at Lockerbie (Libyan Arab
Jamahiriya v. United Kingdom), the dissenting judges singled out this
aspect of the Court’s jurisprudence and considered that instead of
focusing on a review of each prerequisite to the iadication of provisional
measures, the Court may give preference to an overall analysis of the
circumstances of the case and “on that basis, [decide] to indicate [such]

56 TC. J. Reports 1986, p. 9, para. 18; emphasis added.
STI C.J. Reports 1976, p. 13, para. 42.

S8 J C.J. Reports 1993, p. 24, para. 52.

59 See S. Oda, op. cit.

39
CERTAIN CRIMINAL PROCEEDINGS (DISS. OF. DE CARA) 138

measures in the general terms of an exhortation to all the parties not to
aggravate or extend the dispute” or “[call] on the Parties to avoid all
escalation”,

In the present case, one episode in the proceedings before the Court
should have led it to adopt such a solution. During the hearings, counsel
for the Congo suggested that the representatives o* the French Republic
ask the Court “formally to place on record the sccpe which they ascribe
to the réquisitoire” 1. That proposition fell short of the request for the
indication of provisional measures and would have been less demanding
than the requested suspension of the proceedings. The Agent of France,
however, rejected the offer and refused to make any promises, simply
referring to “the state of French law”, even though the issue in this case
is not the state of French law in such matters or any abstract guarantees
it may offer. but rather the existence and maintaining of the réquisitoire
of 23 January 2002. The Court took note of the Agent’s statements in its
Order, but without stipulating their scope, and those statements fail to
provide any guarantee capable of counterbalancing the decision to dis-
miss the request for the indication of provisional measures. The Court’s
solution is somewhat ambiguous because the statements by the Agent of
France presented it with two alternatives. Either they were statements of
law: French law prohibits the prosecution of a foreign Head of State;
French law subjects the jurisdiction of French courts in respect of acts
committed abroad to certain conditions which preclude the exercise of a
universal jurisdiction purportedly founded on international custom. In
the Nuclear Tests case, the Court held that

“It is well recognized that declarations made by way of unilateral
acts, concerning legal or factual situations, may have the effect of
creating legal obligations . . . When it is the intention of the State
making the declaration that it should become bound according to its
terms, that intention confers on the declaration the character of a
legal undertaking, the State being thenceforth legally required to fol-
low a course of conduct consistent with the cleclaration.” ©

Under these circumstances, the Court was not only entitled to take note
of the statements but also to hold that the indication of provisional meas-
ures was pointless because it could not doubt that the French Govern-
ment would enforce its own law. The statements sy the French Govern-
ment’s Agent thus had the effect of “creating lezal obligations” and it
was incumbent upon the French authorities to assume any practical con-
sequences. Such a solution, capable of putting an 2nd to the dispute, falls
perfectly within the Court’s mission because it is established jurispru-
dence that the judicial settlement of international disputes, with a view to

6° C.J. Reports 1992, dissenting opinion of President Bedjaoui, p. 48, para. 32;
dissenting opinion of Judge Ranjeva, p. 76, para. 12.

61 CR 2003/22, p. 13.

627 CJ. Reports 1974, p. 267, para. 43.

40

 

 
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP. DE CARA) 139

which the Court was established, is “simply an alternative to the direct
and friendly settlement of such disputes between the Parties”,

Or the statements by the Agent of France were simply question-
begging and intended for dramatic effect, thus obliging the Court to take
the view that France had no “intention of becoming bound”. But, if this was
not a unilateral promise™, the Court was entitled to consider the signifi-
cance of France’s reluctance to make any promises and entitled to draw
the appropriate conclusions. The Parties are in fact essentially agreed on
the general terms of French law on the subject but, with respect to the
crux of the dispute, stemming from the prosecutor s actions, the French
Government’s refusal to make any commitment thus leaves a risk of
aggravation of the dispute for so long as the impugned réquisitoire of
23 January 2002 remains in force. That reserve on the part of the French
Government s Agent may perhaps be explained by constitutional consid-
erations relating to the separation of powers and to the independence of
the judiciary. However, in the international order, the Government rep-
resents the State in all its aspects and is entitled to bind any authority,
including judicial bodies, a fortiori when the initiztion of criminal! pro-
ceedings is at issue. The International Law Commission thus observed:

“the conduct of any State organ acting in that capacity shall be con-
sidered an act of that State under internaticnal law, whether the
organ exercises legislative, executive, judicial, cr any other functions,
whatever position it holds in the organization of the State”®.

The Court has already had occasion to take note of the breach by a
Government which, in neglecting to enforce its owr laws, failed to ensure
compliance with international law. In the case concerning United States
Diplomatic and Consular Staff in Tehran, it observed that the Iranian
Government had failed to take any measures to protect persons who
enjoyed diplomatic and consular immunities. It recalled that a State is
under an obligation to take all appropriate steps to prevent any attack on
the person, freedom or dignity of agents under threat. The Court con-
cluded that whilst the Iranian authorities were awa :e of their obligations,
they failed to use the means which were at their disposal to comply with
those obligations; in particular, the Court considered it “necessary . . . to
stress that, if the intention to submit the hostages to any form of criminal
trial or investigation were to be put into effect, that would constitute a

6 Free Zones of Upper Savoy and the District of Gex, Order of 19 August 1929,
P.CLJ. Series AlB, No. 22, p. 13.

64 J.-P. Jacqué, “A propos de la promesse unilatérale”, Mélanges offerts à Paul Reuter,
1981, p. 327.

6 Article 4 of [LC Draft Articles on State Responsibility, Fifty-second Session (2000),
A/CN.4/L.600; in the Advisory Opinion of 29 April 1999 concerning the Difference Relat-
ing to Immunity from Legal Process of a Special Rapportrur of the Commission on
Human Rights the Court cited a similar text corresponding to an earlier draft of that
Article from the Yearbook of the International Law Commission, 1973, Vol. II, p. 193.

41

 
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP. DE CARA) 140

grave breach by Iran of its obligations”. À fortiori, when a State claims
that its own law is in compliance with international law and when it con-
siders that there is no reason to “[suppose] that in the future [its] courts
would move away from respecting the law they are required to apply”®,
the international forum before which such statements are made need not
confine itself to taking note of them but may alsc interpret them as a
commitment by that State. In the dispute concernirg Filleting within the
Gulf of Saint Lawrence, among more innocuous comments concerning
cod fishing, the Arbitration Tribunal stated:

“Having regard to the circumstances in which it was made, the
Tribunal is bound to consider that such a statement commits France
to use all the means in its power to ensure, in conjunction with
the Canadian authorities, that the commitment is respected.” 6$

In the present case, France should thus have been reminded of its duty
to ensure compliance with its own laws, inasmuch as they enshrine rules
and principles of international law in its domestic order; the assurances
given during the hearings as to the conformity of French law with inter-
national law would be vain unless accompanied by the appropriate
decisions because

‘Tojne of the basic principles governing the creation and perform-
ance of legal obligations, whatever their source, is the principle of
good faith. Trust and confidence are inhe-ent in international
cooperation . . 76

The jurisprudence shows that domestic statutes are not immune to the
effects of a judgment of the Court and that a State may be obliged to
strike down a domestic statute which is held to be in breach of its inter-
national obligations”. A fortiori, the execution of a decision of the Court
may require the Government of a State to taxe an administrative
measure, such as, in the present case, issuing instructions to the judicial
authority. In its Advisory Opinion concerning the Difference Relating to
Immunity from Legal Process of a Special Rapporteur of the Commission
on Human Rights, the Court held that the obligation to comply with the
requirements relating to the immunities granted to experts was “an obli-

66 TCU. Reports 1980, pp. 13, 30, 33, 37.

67 Statement of the Agent of France, CR 2003/23, p. 7, cited in paragraph 33 of the
Order.

68 Arbitral Award of 17 July 1986, Canada-France Arbitration Tribunal, International
Law Reports, Vol. 82, pp. 590 et seq., p. 637, para. 63 (2).

69 Nuclear Tests (Australia v. France), Judgment, 1. CT Reports 1974, p. 268, para. 46.

7 Certain German Interests in Polish Upper Silesia, Jurisdiction, Merits, Judgment
No. 7, 1926; Factory at Chorzéw, Merits, Judgment No. 13, 1628; case concerning Rights
of Nationals of the United States of America in Morocco, Judgment of 27 August 1952;
Fisheries Jurisdiction ( United Kingdom v. Iceland), Merits, Judgment of 25 July 1974:
Fisheries Jurisdiction (Federal Republic of Germany v. Iceland), Merits, Judgment of
25 July 1974.

42

 
CERTAIN CRIMINAL PROCEEDINGS (DISS. OP. DE CARA) 141

gation of result and not of means to be employed in achieving that
result”. Malaysia contended that it had complied with its obligation by
enacting the necessary legislation and that Malaysian courts had not yet
come to a final decision concerning the right of the Special Rapporteur
concerned, Mr. Cumaraswamy, to enjoy immunity from legal process.
The Court rejected those arguments, concluding that governmental
authorities had an obligation to inform the nationée! courts concerned of
the status of the official and in particular of his immunity from legal
process, since the proper application by those couts of the Convention
on the Privileges and Immunities of the United Nations was dependent
on such information. Having failed to transmit that information to the
competent courts, Malaysia had not complied with its international! obli-
gation”!,

Similarly, at the current stage of the proceedings, the French Govern-
ment cannot simply abstain from acting. True, as the Permanent Court
of International Justice recalled, there is a

“principle universally accepted by international tribunals . . . to the
effect that parties to a case must abstain from any measure capable
of exercising a prejudicial effect in regard to the execution of the
decision to be given and, in general, not allow any step of any kind
to be taken which might aggravate or extend the dispute” 72.

However, that duty of abstention does not guarantee that the Congo’s
rights will not continue to be violated during the criminal proceedings. It
would thus be incumbent upon the French Goveriment to give instruc-
tions to the Procureur général so that all judicial measures be taken
with a view to annulling the impugned réguisitoir2, which threatens the
immunity of the Head of State and encroaches upon the jurisdiction
of Congolese courts, in order to “remedy any errcrs” 7,

In the absence of any specific commitment by l‘rance with respect to
the scope that it ascribes to that act of procedure, under the present cir-
cumstances, the suspension of the French procedural measures, which are
currently confined essentially to the réquisitoire of 23 January 2002,
would have been conducive to precluding any aggravation of the dispute,
by maintaining the status quo without affecting tre balance between the
Parties’ respective rights.

(Signed) Jean-Yves DE CARA.

7! Difference Relating to Immunity from Legal Process of 1 Special Rapporteur of the
Commission on Human Rights, LC.J. Reports 1999 (1), pp. 86-88, paras. 57-65.

7 Electricity Company of Sofia and Bulgaria, Order of 3 December 1939, P.C.LJS,
Series A/B, No. 79, p. 199.

73 Mr. Abraham, Agent of France, CR 2003/23, p. 14.

43

 
